Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is dated as of the 23rd of June, 2012 by and between Universal
Travel Group, a Nevada corporation with its principal office at 9F, Building A,
Rongchao Marina Bay Center, No.202 I ,Haixiu Rd, Baoan District, Shenzhen, China
5 18133(the "Company"), and Caiying Yan, residing at Room 104, Building 4,Meilin
Ercun, Meihua Road, Futian District, Shenzhen ("Executive").

 

WITNESSETH:

 

WHEREAS, the Company is desirous of engaging Caiying Yan as its Director& Chief
Operating Officer and she is agreeable to being so appointed on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1. Emplovment and Unties.

 

(a)    Subject to the terms and conditions hereinafter set forth, the Company
hereby employs Caiying Yan as its Director& Chief Operating Officer and she
shall have the duties and responsibilities associated with a Director& Chief
Operating Officer of a public corporation. During the Term, as hereinafter
defined, Executive shall report to the Company's Chief Executive Officer and the
board of directors. Executive shall also perform such other duties and
responsibilities as may be determined by the Company's board of directors, Chief
Executive Officer, as long as such duties and responsibilities are consistent
with those of the Company's Director& Chief Operating Officer.

(b)   Executive shall also serve in such executive capacity or capacities with
respect to any affiliate of the Company to which she may be elected or
appointed, provided that such duties are consistent with those of -the Company's
Director& Chief Operating Officer. During the Term, Executive shall receive no
additional compensation for services rendered pursuant to this Section 1(b). For
purposes of this Agreement, the term "affiliate" shall mean an entity that is
controlled by the Company.

(c)    Unless terminated earlier as provided in Section 5 of this Agreement,
this Agreement shall have an initial term (the "Initial Term") commencing as of
the date of this Agreement and expiring on June 22 , 2013, and continuing on a
year-to-year basis thereafter unless terminated by either party on not less than
thirty (30) days’ notice prior to the expiration of the Initial Term or any
one-year extension. The Initial Term and the one-year extensions are
collectively referred to as the "Term."

 

2. Performance. Executive hereby accepts the employment contemplated by this
Agreement. During the Term, she shall devote substantially all of her business
time to the performance of her duties under this Agreement, and shall perform
such duties diligently, in good faith and in a manner consistent with the best
interests of the Company.

 

3. Compensation and Other Benefits.

 

(a) (i) For her services to the Company during the Term, the Company shall: (x)
pay Executive an annual salary ("Salary") at the rate of Thirty Eight Thousand
Dollars ($38,000) and (y) eligibility to receive bonus compensation and stock
options or other equity-based incentives as the discretion of -the compensation
committee of the Board of Directors. All Salary payments shall be payable in
such installments as the Company regularly pays its employees in accordance with
normal payroll practices.

 





 

 



(ii) Executive's base salary as set forth in Paragraph 3(a)(i) above may be
increased at the discretion of the compensation committee of the Board of
Directors.

 

(h) Executive shall receive the following benefits during the Term:

 

(i)                    Major medical health and dental insurance.

 

(ii)                  Vacation in accordance with Company policy which shall
provide for not less than two (2) weeks per year.

 

4.                              Reimbursement of Expenses. The Company shall
reimburse Executive, upon presentation of proper expense statements, for all
authorized, ordinary and necessary out-of-pocket expenses reasonably incurred by
Executive during the Term in connection with the performance of his services
pursuant to this Agreement hereunder in accordance with the Company's expense
reimbursement policy.

 

5.                              Termination of Employment



 

(a)    This Agreement and Executive's employment hereunder shall terminate
immediately upon her death.

 

(b)   This Agreement and Executive's employment pursuant to this Agreement, may
be terminated by her or the Company on not less than thirty (30) days' written
notice, including in the event of Executive's Disability. The term "Disability"
shall mean any illness, disability or incapacity of Executive which prevents her
from substantially performing her regular duties for a period of three (3)
consecutive months or four (4) months, even though not consecutive, in any
twelve (12) month period. However, if Executive is covered by long-term
disability insurance, the Company may not terminate this Agreement pursuant to
this Section 5(b) unless she is eligible for disability payments under her
long-term disability insurance.

 

(c)    The Company may terminate this Agreement and Executive's employment
pursuant to this Agreement for cause with no notice. The term "cause" shall
mean:

 

(i)                 Repeated failure to perform material instructions from the
Company's board of directors, Chief Executive Office, provided that such
instructions are reasonable and consistent with her duties as set forth in
Section 1 of this Agreement or any other failure or refusal by Executive to
perform her duties required by said Section 1; provided, however, that Executive
shall have received notice from the Board specifying the nature of such failure
in reasonable detail and she shall have failed to cure the failure within ten
(10) business days after receipt of such notice:

 

(ii)               a breach of Section 6, 7 or 8 of this Agreement;

 

(iii)             a breach of trust whereby Executive obtains personal gain or
benefit at the expense of or to the detriment of the Company;

 

(iv)                her use of illegal substances;

 

(v)                  her abuse of alcohol continuing after written notice from
the board of directors or the Company's Chief Executive Officer or ;

 

(vi)             any fraudulent or dishonest conduct by Executive or any other
conduct by her, which damages the Company or any of its affiliates or their
property, business or reputation;

 

(vii)           a conviction of or plea of nolo contendere by Executive of(A)
any felony or (B) any other crime involving fraud, theft, embezzlement or use or
possession of illegal substances; or

 



2

 

  

(viii)         the admission by Executive of-any matters set forth in Section
5(c)(vii) of this Agreement.

 

(d) Executive's resignation prior to the expiration of the Term, other than for
Good Reason shall be treated in the same manner as a termination for cause. The
term "Good Reason" shall mean:

 

(i)Any material breach by the Company of- its obligations under this Agreement
which are not cured within ten (10) business days after notice from Executive
which sets forth in reasonable detail the nature of the breach.

  

(ii)Any change in Executive's duties such that Executive is no longer the
Company's Director& Chief Operating Officer, unless such change was made with
her consent.

 

(iii)Any action on the part of the Company which impairs Executive's ability to
exercise her duties as the Company's Director & Chief Operating Officer.

 

6. Trade Secrets and Proprietary Information. Executive recognizes and
acknowledges that the Company, through the expenditure of considerable time and
money, has developed and will continue to develop in the future information
concerning customers, clients, marketing, products, services, business, research
and development activities and operational methods of the Company and its
customers or clients, contracts, financial or other data, technical data or any
other confidential or proprietary information possessed, owned or used by the
Company, the disclosure of-which could or does have a material adverse effect on
the Company, its business, any business it proposes to engage ill, its
operations, financial condition or prospects and that the same are confidential
and proprietary and considered "confidential information" of the Company for the
purposes of-this Agreement. In consideration of her employment and engagement as
Chief Financial Officer, Executive agrees that she will not, during or after the
Term, Without the consent of the Company's Chief Executive Officer, make any
disclosure of confidential information now or hereafter possessed by the
Company, to any person, partnership, corporation or entity either during or
after the term here of, except that nothing in this Agreement shall be construed
to prohibit her from using or disclosing such information (a) if such disclosure
is necessary in the normal Course of the Company's business in accordance with
Company policies or instructions or authorization from the board of-directors or
executive committee, (b) such information shall become public knowledge other
than by or as a result of-disclosure by a person not having a right to make such
disclosure, (c) complying with legal process; provided, that in the event she is
required to make disclosure pursuant to legal process, she shall dive the
Company prompt notice thereof' and the opportunity to object to the disclosure,
or (d) subsequent to the Term, if such information shall have either (i) been
developed by her independent of any of the Company's confidential or proprietary
information or (ii) been disclosed to her by a person not subject to a
confidentiality agreement with or other obligation of confidentiality to the
Company. For the purposes of Sections 6, 7 and 8 of this Agreement, the term
"Company" shall include the Company, its parent, its subsidiaries and its
affiliates.

 

7. Covenant Not To Solicit or Compete.

 

(a) During the period from the date of this Agreement until one (1) year
following the date on which Executive's employment is terminated, she will not,
directly or indirectly:

 

(i)                 Persuade or attempt to persuade any person or entity which
is or was a customer, client or supplier of the Company to cease doing business
with the Company, or to reduce the amount of business it does with the Company
(the terms "customer" and "client" as used in this Section 7 to include any
potential customer or client to whom the Company submitted bids or proposals, or
with whom the Company conducted negotiations, during the term of Executive's
employment hereunder or during the twelve (12) months preceding the termination
of her employment);

 



3

 

  

(ii)               solicit for herself or any other person or entity other than
the Company the business of any person or entity which is a customer or client
of' the Company, or was a customer or client of the Company within one (1) year
prior to the termination of her employment; or

 

(iii)             persuade or attempt to persuade any employee of the Company,
or any individual NA ho was an employee of the Company during the one (1) year
period prior to the lawful and proper termination of this Agreement, to leave
the Company's employ, or to become employed by any person or entity other than
the Company.

 

(b) Executive acknowledges that the restrictive covenants (the "Restrictive
Covenants") contained in Sections 6 and 7 of this Agreement are a condition of
her employment are reasonable and valid in geographical and temporal scope and
in all other respects. If any court determines that any oldie Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall remain in full force and effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.

 

8. Inventions and Discoveries. Executive agrees promptly to disclose in writing
to the Company any invention or discovery made by her during the period of time
that this Agreement remains in full force and effect, whether during or after
working hours, in any business in which the Company is then engaged or which
otherwise relates to any product or service dealt in by the Company and such
inventions and discoveries shall he the Company's sole property. Executive
acknowledges that any such invention or discovery developed by her and any
intellectual property rights relating thereto shall be considered as "work
performed for hire." In the event that any such intellectual property rights are
not, for any reason, deemed work performed for hire, Executive hereby assigns to
the Company any and all of her right, title and interest therein to the Company.
Upon the Company's request, Executive shall execute and assign to the Company
all applications for copyrights and letters patent of the United States and such
foreign countries as the Company may designate, and Executive shall execute and
deliver to the Company such other instruments as the Company deems necessary to
confirm the Company's sole ownership of all rights, title and interest in and to
such inventions and discoveries, as well as all copyrights and/or patents. If
services in connection with applications for copyrights and/or patents are
performed by Executive at the Company's request after the termination of her
employment hereunder, the Company shall pay her reasonable compensation for such
services rendered after termination of this Agreement.

 

9. Injunctive Relief. Executive agrees that her violation or threatened
violation of any of the provisions of Sections 6, 7 or 8 of this Agreement shall
cause immediate and irreparable harm to the Company. In the event of any breach
or threatened breach of any of said provisions, Executive consents to the entry
of preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting her from any violation or threatened violation of such provisions
and compelling her to comply with such provisions. In the event an injunction is
issued against any such violation by Executive, the period referred to in
Section 7 of this Agreement shall continue until the later of the expiration of
the period set forth therein or one (1) month from the date a final judgment
enforcing such provisions is entered and the time for appeal has lapsed. The
provisions of Sections 6, 7, 8 and 9 of this Agreement shall survive any
termination of this Agreement and Executive's employment pursuant to this
Agreement.

 



4

 



 

10. Miscellaneous.

 

(a)    Executive represents, warrants, covenants and agrees that she has a right
to enter into this Agreement, that she is not a party to any agreement or
understanding, oral or written, which would prohibit performance of her
obligations under this Agreement, and that she will not use in the performance
of her obligations hereunder any proprietary information of any other party
which she is legally prohibited from using.

(b)   If requested by the Company, Executive will cooperate with the Company in
connection with the Company's application to obtain key-man life insurance on
her life, on which the Company will be the beneficiary. Such cooperation shall
include the execution of any applications or other documents requiring her
signature and submission of insurance applications and submission to a physical.

(c)    Any notice, consent or communication required under the provisions of
this Agreement shall be given in writing and sent or delivered by hand,
overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or certified mail, return receipt
requested, or telecopier or similar means of' communication if receipt is
acknowledged or if transmission is confirmed by mail as provided in this Section
11(c), to the parties at their respective addresses set forth at the beginning
of this Agreement or by telecopier to the Company at (86)75593668556 or to
Executive at (86)75583667993, with notice to the Company being sent to the
attention of the individual who executed this Agreement on behalf of the
Company. Either party may, by like notice, change the person, address or
telecopier number to which notice is to be sent. If no telecopier number is
provided for Executive, notice to her shall not be sent by telecopier.

(d)   This Agreement shall in all respects be construed and interpreted in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York applicable to contracts executed and to be performed
wholly within such State, without regard to principles of conflicts of laws. The
parties hereto agree to Submit to the exclusive jurisdiction of the state and
federal courts of New York, New York.

 

(e)    If any term, covenant or condition of this Agreement or the application
thereof to any party or circumstance shall, to any extent, be determined to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to parties or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court having
jurisdiction may reduce the scope of any provision of this Agreement, including
the geographic and temporal restrictions set forth in Section 7(a) of this
Agreement, so that it complies with applicable law.

 

(f) This Agreement constitutes the entire agreement of the Company and Executive
as to the subject matter hereof, superseding all prior or contemporaneous
written or oral understandings or agreements, including any and all previous
employment agreements or understandings, all of which are hereby terminated,
with respect to the subject matter covered in this Agreement. This Agreement may
not be modified or amended, nor may any right be waived, except by a writing
which expressly refers to this Agreement, states that it is intended to be a
modification, amendment or waiver and is signed by both parties in the case of a
modification or amendment or by the party' granting the waiver. No course of
conduct or dealing between the parties and no custom or trade usage shall be
relied upon to vary the terms of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

(g)   Neither party hereto shall have the right to assign or transfer any of its
or his rights hereunder except in connection with a merger of consolidation of
the Company or a sale by the Company of all or substantially all of its business
and assets.

 

(h)   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors, executors, administrators
and permitted assigns.

 

(i)     The headings in this Agreement are for convenience of reference only and
shall not affect in any way the construction or interpretation of this
Agreement.

 



5

 



 

(j)     No delay or omission to exercise any right, power or remedy accruing to
either party hereto shall impair any such right, power or remedy or shall be
construed to be a waiver of or an acquiescence to any breach hereof. No waiver
of any breach hereof shall be deemed to be a waiver of any other breach hereof
theretofore or thereafter occurring. Any waiver of any provision hereof shall be
effective only to the extent specifically set forth in an applicable writing.
All remedies afforded to either party' under this Agreement, by law or
otherwise, shall be cumulative and not alternative and shall not preclude
assertion by such party of any other rights or the seeking of any other rights
or remedies against any other party.

 

[intentionally left blank below]

 

 

 

 

 

 

6

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

UNIVERSAL TRAVEL GROUP

 

By : /s/Moling Shang                      

Moling Shang

Chairwoman, Compensation Committee

By: /s/Jiang Jiangping                     

Jiang Jiangping

Chairperson of Board, Chief Executive Officer

 

Executive:

 

 

 

/s/Caiying Yan                            

Caiying Yan



 

7



 



 

 